UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended: January 31, 2010 o Transition Report under Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from:to Commission file number: 333-154894 ALTERNATIVE ENERGY PARTNERS, INC. (Exact name of small business issuer as specified in its charter) FLORIDA 26-2862564 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. Number) 2ommercial Boulevard, Suite 201, Fort Lauderdale, FL 33308 (Address of principal executive offices) (954) 351-2554 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days:YesxNo0 Indicate by check mark whether the registranthassubmitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 ofRegulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No0 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer0Accelerated filer0 Non-accelerated filer 0 Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) YesxNo 0 Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of March 15, 2010, there were 44,547,000 shares of our common stock outstanding. -1- INDEX Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets – As of January 31, 2010 (Unaudited) and July 31, 2009 (Audited) 4 Statements of Operations for the three and six months ended January 31, 2010 and 2009, and for the period from April 28, 2008 (inception) to January 31, 2010 (Unaudited) 5 Statements ofChanges in Stockholders' Equity (Deficit)for the periodfrom April 28, 2008 (Inception) toJanuary 31, 2010 (Unaudited) 6 Statements of Cash Flows for the six months ended January 31, 2010 and 2009, and for the period from April 28, 2008 (inception) to January 31, 2010 (Unaudited) 7 Notes to the financial Statements for the period ended January 31, 2010 (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II. OTHER INFORMATION Item 1. Legal Proceedings 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits 16 -2- Item 1. Financial Statements Alternative Energy Partners, Inc. (A Development Stage Company) Financial Statements January 31, 2010 (Unaudited) CONTENTS Page(s) Balance Sheets - As ofJanuary 31, 2010(Unaudited)and July 31, 2009 (Audited) 4 Statements of Operations - 5 For the three months ended January 31, 2010 and 2009, for the six months ended January 31, 2010 and 2009 and for the period from April 28, 2008 (inception) to January 31, 2010(Unaudited) Statement of Changes in Stockholders’ Equity (Deficit) 6 For the six months ended January 31, 2010 and 2009, and for the period from April 28, 2008 (inception) to January 31, 2010 (Unaudited) Statements of Cash Flows - 7 For the six months ended January 31, 2010 and 2009, and for the period from April 28, 2008 (inception) to January 31, 2010 (Unaudited) Notes to Financial Statements (Unaudited) 8 -3- Alternative Energy Partners, Inc. (A Development Stage Company) Balance Sheets January 31, 2010 July 31, 2009 (Unaudited) (Audited) Assets Current Assets Cash $ $ Total Current Assets Total Assets $ $ Liabilities and Stockholders' Equity (Deficit) Current Liabilities Accounts payable $ $ Accrued liabilities 56 Total Current Liabilities Stockholders' Equity (Deficit) Common stock, $0.0001 par value, 75,000,000 shares authorized; 44,547,000 and 67,047,000 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ -4- Alternative Energy Partners, Inc. (A Development Stage Company) Statements of Operations (Unaudited) For the Period from April 28, 2008 (Inception) to January 31, 2010 For the Three Months Ended January 31, For the Six Months Ended January 31, Revenues $
